JUDGMENT
This case coming on to be held before the High Court of American Samoa, Judges A. M. Noble, S. D. Hall, and Leoso, on the 22nd day of June, the year 1921, and it appearing to the court that under a former judgment of the High Court, signed by His Honor A. Stronach, on the 28th day of February, 1918, it was provided that the sum of Four Hundred Fifty ($450.00) Dollars, the price of the land in dispute should be deposited at interest in the Bank of American Samoa, until such time as the claimants to said land and premises shall agree among themselves or until their claims shall be determined by law;
And it further appearing to the court that the claims of the defendants have been amicably agreed upon among themselves, it is therefore, ordered, considered and adjudged by the court, by and with the consent of the parties that the said Four Hundred Fifty ($450.00) Dollars shall be divided equally among the claimants, viz: Mailo, Mauga, Tiumalu, Savea, Mageo, Gaisoa, Fano, and Asuega.
It is further ordered, considered and adjudged, that the *325costs of this action, Twenty-Five ($25.00) Dollars should be paid equally by the defendants.
Judgment of the Court.